Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Warren, Esq. on October 20, 2021.

The application has been amended as follows: 

In the claims:
	1. (Cancelled)



	3. (Cancelled)

	4. (Cancelled)

	5. (Previously presented)	The method as claimed in claim 27 wherein the width of the nano-gap is determined by analyzing an I-V measurement. 

	6. (Previously presented)	The method as claimed in claim 27 wherein changes in a conductance are used to determine the onset of gap formation.

	7. (Previously presented)	The method as claimed in claim 27 wherein the width of the nano-gap is 0.1 to 5 nm.

	8. (Previously presented)	The method as claimed in claim 27 wherein the graphene is CVD-grown graphene.  

	9. (Cancelled)

	10. (Previously presented)	The method as claimed in claim 27 wherein, prior to application of the voltage, the graphene is shaped lithographically.

	11. – 20. (Cancelled)

	21. (Previously presented)	The method as claimed in claim 27 wherein the width of the nano-gap is 0.5 to 2.5 nm.

	22. (Previously presented)	The method as claimed in claim 27 wherein the width of the nano-gap is 1 to 2 nm.

	23. (Cancelled)

	24. (Cancelled)

	25. (Currently amended)	The method as claimed in claim [[1]] 27 wherein the ribbon comprises an asymmetrical ribbon.

	26. (Previously presented)	The method as claimed in claim 25, wherein the asymmetrical ribbon comprises the notch on a first side.


	27. (Currently amended)	A method for preparing a nano-gap array on graphene, said method comprising:  
	(i) depositing graphene onto a substrate; 
 ribbons, each ribbon comprising a notch and an apex; and
	(iii) controlling the position of nano-gap formation in the graphene by feed-back-controlled electroburning which comprises applying a voltage across each apex, wherein a region across which the voltage is applied comprises a width which is the narrowest in that region,
	wherein the step of applying a voltage comprises:
	(a) increasing the voltage while recording the current or resistance;
	(b) decreasing the voltage when said current drops or said resistance increases; and
	repeating steps (a) and (b) until a nano-gap has formed; 
	wherein the nano-gap forms via a crack developing across the graphene that extends from each apex of each notch thus forming an array of nano-gaps, each of which extends across the entire width of the graphene.

	28. (Previously presented)	The method of claim 27, wherein said substrate is a silicon substrate which is patterned with electrical contacts.   

	29. (Previously presented)	The method of claim 27, wherein controlling the position of the nano-gap formation aligns a nano-gap with a lithographically defined structure.

	30. (Currently amended)	The method of claim [[1]] 27, wherein [[the]] each notch comprises a V-shaped notch.

	31. (Cancelled)





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor fairly suggest a method for preparing a nano-gap array on graphene with particular attention to the limitation of “(iii) controlling the position of nano-gap formation in the graphene by feed-back-controlled electroburning which comprises applying a voltage across each apex, wherein a region across which the voltage is applied comprises a width which is the narrowest in that region, wherein the step of applying a voltage comprises: (a) increasing the voltage while recording the current or resistance; (b) decreasing the voltage when said current drops or said resistance increases; and repeating steps (a) and (b) until a nano-gap has formed;  wherein the nano-gap forms via a crack developing across the graphene that extends from each apex of each notch thus forming an array of nano-gaps, each of which extends across the entire width of the graphene” as set forth in amended independent claim 27. 
The closest prior art of record is considered to be Strachan et al. (US 2010/0144535) and Moser et al. (Applied Physics Letters, 2009) and  Nef, et al. (Nanoscale, 2014). 
Strachan discloses methods for fabricating a plurality of nanogaps through electromigration by controllably applying a voltage across a plurality of constrictions residing in a conductive material comprising a plurality of ions (para. [0045]), wherein 
Moser teaches formation of an ultranarrow constriction in graphene wherein the width of the middle region of the graphene sheet is reduced down to 200 nm using lithography followed by reactive ion etching in oxygen (p. 173506-1, left column, last paragraph) and then a current between the source and drain electrode drives the device to near mechanical rupture and forms an ultranarrow constriction (p. 173506-1, right column, second paragraph) which results in the formation of a quantum dot ((p. 173506-1, left column, second paragraph). Moser discloses wherein the rupture occurs in the vicinity of the patterned middle region (p. 173506-1, right column, second paragraph). Moser also teaches upon reaching maximum current, the conductance exhibits large jumps and as soon as the conductance falls to a fraction of its low current value, a computer controlled feedback loop takes the current back to zero within 10 ms (p. 173506-1, right column, second paragraph). However, Moser fails to teach formation of a nano-gap or wherein the nano-gap forms via a crack developing across the graphene 
Nef discloses shaping graphene to have constrictions (p. 7250, left column, middle of second paragraph) wherein the graphene constrictions are electroburned in a single step without use of feedback (p. 7250, right column, second paragraph).  Nef applies a voltage across a bridge of uniform width and the gap forms at a random location (See Fig. 1(a)). Nef fails to teach wherein the ribbon has an apex and controlling the position of nano-gap formation in the graphene by feed-back-controlled electroburning which comprises applying a voltage across each apex wherein the nano-gap forms via a crack developing across the graphene that extends from each apex of each notch thus forming an array of nano-gaps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795